ACCEPTED
                                                                                 01-15-00285-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           10/16/2015 5:34:02 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                         No. 01-15-00285-CV

                                                              FILED IN
                                                       1st COURT OF APPEALS
                            IN THE                         HOUSTON, TEXAS
                    FIRST COURT OF APPEALS             10/16/2015 5:34:02 PM
                        HOUSTON, TEXAS                 CHRISTOPHER A. PRINE
                                                                Clerk


JACKIE ANDERSON, PATRICK COCKERHAM, DIANN BANKS, HERBERT
                 LENTON, and MABLE CALEB,

                          Plaintiff-Appellants

                                   v.

 TERRY GRIER, SUPERINTENDENT OF THE HOUSTON INDEPENDENT
                     SCHOOL DISTRICT,

                          Defendant-Appellee


          Appeal from the 164th Judicial District of Harris County;
    Trial Court Cause No. 2010-21712 (Hon. Alexandra Smoots-Hogan)


APPELLANTS’ OPPOSED THIRD MOTION FOR EXTENSION OF TIME
             TO FILE THE APPELLANTS’ BRIEF
      UNTIL AND THROUGH MONDAY, OCTOBER 19, 2015


                                Laurence W. Watts
                                State Bar No. 20981000
                                P.O. Box 2214
                                Missouri City, Texas 77459
                                Tel (281) 431-1500
                                Fax (877) 797-4055
                                Email: wattstrial@gmail.com
                                Appellants’ Counsel
                               No. 01-15-00285-CV

                                      IN THE

                         FIRST COURT OF APPEALS

                               HOUSTON, TEXAS


JACKIE ANDERSON, PATRICK COCKERHAM, DIANN BANKS, HERBERT
                 LENTON, and MABLE CALEB,

                                Plaintiff-Appellants

                                         v.

  TERRY GRIER, SUPERINTENDENT OF THE HOUSTON INDEPENDENT
                      SCHOOL DISTRICT,

                                Defendant-Appellee


APPELLANTS’ OPPOSED THIRD MOTION FOR EXTENSION OF TIME
             TO FILE THE APPELLANTS’ BRIEF
      UNTIL AND THROUGH MONDAY, OCTOBER 19, 2015


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Come Now the Plaintiff-Appellants Jackie Anderson, Patrick Cockerham,

Diann Banks, Herbert Lenton, and Mable Caleb, (hereafter referred to collectively as

“Appellants”), and file this their Opposed Third Motion for Extension of Time to File

the Appellants’ Brief Until and Through Monday, October19,2015, and for cause

would respectfully show the following:



                                         2
                                              I.

        1.      Appellants brought this suit against Defendant-Appellee, Doctor Terry

Grier, Superintendent of Houston Independent School District (hereafter referred to

as “Appellee”).

        2.      Appellants’ undersigned attorney (“Watts”) suffered a third myocardial

infarction, was hospitalized and experienced invasive heart procedures on December

1,and February 7, 2015.

        3.      On February 27, 2015, the trial court signed an order granting Appellee’s

Plea to the Jurisdiction and dismissing the Appellants’ claims.

        4.      Appellants timely filed their Notice of Appeal to this Court on March 25,

2015.

                                             II.

        5.      The original deadline for filing Appellants’ brief was August 19, 2015;

however, for a number of reasons, and due to no fault of the Appellants themselves,

the Appellants’ brief was not timely filed.

        6.      Appellants filed an unopposed motion for leave to file out of time and

for extension of time to file the Appellants’ brief. The Court granted the Motion and

extended the time for filing Appellants’ brief until September 25, 2015.

        a. Appellants respectfully requested a second extension of time by twenty-

             one (21) days until October 16, 2015, to file their brief, and for exigent and


                                              3
   necessary reasons, and same was granted, because on September 2, 2015,

   Watts was admitted to Methodist Hospital-Sugar Land because of a cardiac

   sinus rhythm relapse.

b. Watts was released from the hospital on September 5, 2015, on a medical

   regimen in preparation for a third invasive heart procedure which occurred

   on October 6, 2015.

c. In the meantime, Watts’ wife was suddenly admitted to Methodist

   Hospital-Sugarland Heart Center on September 14, 2015, and then

   underwent surgery on September 22, 2015.

d. After being hospitalized for the heart surgery on October 6, 2015, Watts

   was returned to full duties on October 12, 2015.

e. Between October 11, 2015 and October 16, 2015 (3:30 pm) (approximate

   time of this motion) in addition to preparing subject Appellants’ brief

   herein, Watts has been engaged in the following professional activities

   caused by the congested scheduling brought on by his recent illness: one

   federal appeal brief, multiple responses to court ordered (state and federal)

   filings and dispositive motions, conducted approximately 11.5 hours of

   depositions in a federal case, mediated 6 cases with the City of Beaumont,

   in Beaumont , Texas, a contested hearing in the 58th District Court,

   Jefferson County, Texas, and a hearing in the 80th District Court of Harris


                                   4
           Count, Texas.

      f. All of this is to say, that Watts does not seek this delay for delay alone but

           that for reasons beyond his control, Watts’ production of Appellant’s brief

           has been delayed, and he seeks this extra business day extension, through

           Monday, October 19,2015 in order that justice be done.

                                  III. Conference

      7.       On October 16, 2015, Plaintiff’s counsel conferred with opposing

counsel of record, Mr. John Hopkins, who stated that the Appellees are opposed to

this Motion.

                            CONCLUSION & PRAYER

      8.       WHEREFORE, Appellants respectfully pray that the Honorable

Court grant this Motion and a second extension of time to file the Appellants’ brief

by one (1) day, until and through October 19, 2015.

      9.       This Motion is not made for delay alone but that justice be done.

                                        Respectfully submitted,
                                        WATTS & COMPANY LAWYERS, LTD.
                                        /s/ Larry Watts
                                        Laurence (“Larry”) Watts
                                        State Bar No. 20981000
                                        P.O. Box 2214
                                        Missouri City, Texas 77459
                                        Tel (281) 431-1500
                                        Fax (877) 797-4055
                                        wattstrial@gmail.com
                                        ATTORNEYS FOR PLAINTIFF-APPELLANTS



                                          5
                                 VERIFICATION

      I, Larry Watts, hereby verify that any and all facts stated herein that are not

contained in the record are true and correct based on my personal knowledge, under

penalty of perjury.

      October 16, 2015           /s/ Larry Watts
      Date                       Laurence (“Larry”) Watts

                          CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of October 2015, a true and correct copy

of the foregoing document and attachments were served on opposing counsel(s) of

record by e-service, if available, and/or by facsimile transmission, to:

                                  Arturo Michel
                           amichel@thompsonhorton.com

                                  John Hopkins
                          jhopkins@thompsonhorton.com

                              Thompson & Horton LP
                        3200 Southwest Freeway, Suite 2000
                              Houston, Texas 77027

                                      /s/ Larry Watts
                                      Laurence (“Larry”) Watts
                      CERTIFICATE OF CONFERENCE

      I, Larry Watts, hereby certify that on the 16th day of October 2015, I conferred

with opposing counsel of record, Mr. John Hopkins, who stated that Appellee

opposes this Motion and requested extension of time to file Appellants’ brief.

                                              /s/ Larry Watts

                                          6
    Laurence (“Larry”) Watts




7